DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the at least one pack of chopped fibers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted claim 22, the claim from which claim 13 depends requires “first packs of chopped fibers.”  However, this fails to provide sufficient antecedent basis to the limitation in claim 13.  To further prosecution, the examiner is going to interpret the intent of the applicant was to have the limitation recite "the first packs of chopped fibers."
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 7, 11-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0232175 (hereinafter “Kizhakkepat”), in view of United States Patent Number 4,532,169 Regarding claims 4 and 22 	Kizhakkepat teaches a composite yoke 500 comprising a plurality of plies 512-562 where each ply has fibers which extend substantially parallel to one axis (unidirectional plies) of either arm 500a, 550b, or 550c of the yoke 500 (Figure 5, and paragraphs [0003], [0042], and [0043]), which corresponds to a composite yoke comprising a plurality of arms, the arms comprising a first arm oriented along a first axis, a second arms oriented along a second axis, and a third arm oriented along a third axis, where the plurality of arms, in combination, comprise the aforementioned plurality of plies.  Kizhakkepat also teaches a first pack of unidirectional plies of the plurality of packs of unidirectional plies 512 is aligned with the axis of one arm 500a of the plurality of arms, a second pack of unidirectional plies of the plurality of packs of unidirectional plies 522 is aligned with the axis of one arm 500b of the plurality of arms, and a third pack of unidirectional plies of the plurality of packs of unidirectional plies 532 is aligned with the axis of one arm 500c, where more types of plies may be used, and that each type of ply may be used more than once (Figure 5; and paragraphs [0042] and [0043]), which corresponds to: a center pack of unidirectional plies comprising a first unidirectional ply aligned with the first axis, second unidirectional ply aligned with the second axis, and third unidirectional ply aligned with the third axis; first packs of unidirectional plies positioned adjacent to and on opposite sides of the center pack of unidirectional plies, each of the first packs of unidirectional plies comprising first 500 of Kizhakkepat with the impregnated mat (pack of chopped fibers), being dispersed between two adjacent packs of unidirectional plies, as taught by Carley, to improve the properties of the resulting yoke by maintaining the fiber orientation of the adjacent packs of unidirectional plies. 	Kizhakkepat does not explicitly teach middle packs of shear plies positioned adjacent to and on opposite sides of the center pack of unidirectional plies.	Sutton teaches a flexible joint assembly for providing flexure to a rotor blade yoke (abstract).  Sutton teaches the composite yoke 103 may comprise numerous plies (shear plies) 126 comprising various fiber orientations that intersect the bolt holes 129 at various angles. For example, within the lug 128 region, some fibers run substantially tangentially to the circumference of a bolt holes 129 while other fibers meet the circumference of the bolt holes 129 at an approximately 45 degree angle, and so on.  As a result, the disclosed lug 128 is configured to react to shear applied from every direction without the inclusion of a vertically oriented belt wrapping around the yoke perimeter (paragraph [0059]).  Sutton also illustrates numerous plies (middle packs of shear plies) 126 positioned adjacent to and on opposite sides of a center pack of plies 126 (Figure 5).  The interior plies 126 taught by Sutton correspond to middle packs of shear plies positioned adjacent to and on opposite sides of a center pack.  126 comprising various fiber orientations that intersect the bolt holes 129 at various angles of Sutton to improve the shear force attenuation of the bolt holes of the yoke 500. 	The combination of Kizhakkepat, Carley, and Sutton does not explicitly teach the location for each of the middle packs of shear plies and the first packs of chopped fibers relative to the center pack, first packs, and outer packs of unidirectional plies.  However, it would have been an obvious matter of design choice for a person having ordinary skill in the art to determine the locations of: (1) the numerous plies (shear plies) 126 of Sutton; and (2) the impregnated mat (packs of chopped fibers) within the overall unidirectional ply stack (including the aforementioned center, first, and outer packs of unidirectional plies) from Kizhakkepat to yield a composite yoke which exhibits a desired shear force attenuation at its bolt holes, and to improve the properties of the resulting yoke by maintaining the fiber orientation of adjacent packs of unidirectional plies.Regarding claims 6 and 7	In addition, Carley teaches the one or more layers of chopped lower performance reinforcing fibers (first packs of chopped fibers) is impregnated with a matrix polymer and is in the form of a molding compound (column 5, lines 11-14), which corresponds to a mat or preform of chopped fibers.Regarding claim 11	In addition, Kizhakkepat teaches a plurality of (center) packs of unidirectional plies comprises plies 512-542 that extend continuously across all arms of the composite yoke 500 (Figure 5).Regarding claim 12 	In addition, Kizhakkepat teaches the composite yoke 500 comprises three arms 500a-500c and the plurality of packs of unidirectional plies comprises plies 552a-552c that extend across two arms of the three arms (Figure 5).Regarding claim 13	In addition, Kizhakkepat teaches the composite yoke 500 comprises three arms 500a-500c and a plurality of plies 552a-552c extend across only two arms of the plurality of arms (Figure 5).  Moreover, with the modification of Kizhakkepat by Carly, as noted above regarding claim 22, this combination contemplates the dispersal of a pack of a chopped fiber mat between adjacent unidirectional plies to yield a yoke with improved abrasion resistance and basic strength.  Therefore, it would have been an obvious matter of design choice to place the pack of a chopped fiber mat of Carly between the unidirectional plies, including any one of ply 552a, 552b, or 552c, as illustrated by Kizhakkepat, to yield a yoke with the aforementioned improved properties.  This corresponds to the claimed feature requiring the first packs (at least one pack) of chopped fibers to extend across only two arms of the plurality of arms.
Response to Arguments
Claim 3 has been cancelled.  Therefore, the rejections of claim 3, as detailed in the previous Office action, have been withdrawn. 
The amendment to claim 4 has overcome the objection.  Therefore, the objection of claim 4, as detailed in the previous Office action, has been withdrawn.
Applicant's arguments filed 14 June 2021 have been fully considered but they are not persuasive.  	The applicant argued claim 22 is novel and unobvious in view of the art.  The examiner respectfully disagrees and contends that at least claim 22 is obvious over Kizhakkepat, Carley, and Sutton, when considered in combination, as detailed in the updated rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783